Title: Thomas Jefferson to Samuel H. Smith, 27 February 1815
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          Dear Sir  Monticello Feb. 27. 15.
          Your favor of the 14th 15th was 8. days on it’s way, and this goes by the first return mail. with respect to the Treasury notes, they of course should not be made out until the library is delivered, or ready to be delivered. when this takes place, I will take the liberty of specifying my wishes as to the notes. as soon as I recieve the Catalogue, I will set about revising and arranging the books. this can be done only by myself, and admits of no help. in doing it I must be constantly on my legs, and I must ask indulgence therefore to proceed only as my strength will admit. I count on it’s taking me many days, perhaps a fortnight. as soon as all are in their places, and numbered, I will give you notice. I am now calling in all which have been lent out as far as noted, but there will doubtless be many irrecoverably lost. as these must be struck off the catalogue, and deductions accordingly be made from the amount of compensation, it would be not only very desirable to me, but entirely proper to have some agent of the Committee here to see what are delivered and adjust the deductions, as well as to superintend the packing & perhaps the transportation. it would be a great pity to have the fine bindings destroyed for want of this small additional expence. mr Millegan, in a former letter to me, expressed his willingness to come and see to the packing & whatever else might be necessary, and no one would be more competent to the whole business. however he, or any other person whom the committee shall appoint will be acceptable to me. I send you on the next leaf some notes which may be useful towards arranging the transportation.the compensation embracing the whole of the catalogue, I shall not retain a single one, the only modification to be made being a deduction from the compensation in proportion to the size and number of the books which on the review shall appear to have been lost. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        